Citation Nr: 0531401	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to October 
1978.

Procedural history

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In September 2005, the veteran testified at a videoconference 
hearing which was chaired by the undersigned Veterans Law 
Judge (VLJ).  A transcript of the hearing has been prepared 
and is associated with the veteran's VA claims folder.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

Issue not on appeal

The issues on appeal originally included entitlement to 
service connection for bilateral hearing loss.  In a December 
2004 letter, however, the veteran indicated that he wished to 
withdraw his appeal of this issue.  Accordingly, the Board 
finds that such issue is no longer within its jurisdiction.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) [holding that the Board 
is without the authority to proceed on an issue if the 
veteran indicates that consideration of that issue should 
cease]; see also 38 C.F.R. § 20.204 (2005).


REMAND

The veteran seeks service connection for PTSD. In essence, he 
contends that he was sexually assaulted in service and 
developed PTSD as a result of that incident.  

Pertinent law and regulations

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria, (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  
See 38 C.F.R. § 3.304(f) (2005); Anglin v. West, 11 Vet. App. 
361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the record does not establish that the veteran 
"engaged in combat with the enemy," his assertions of in-
service stressors, standing alone, cannot as a matter of law 
provide evidence to establish an event claimed as a stressor 
occurred.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the veteran must provide "credible 
supporting evidence" that the event alleged as the stressor 
in service occurred.  See Cohen v. Brown, 10 Vet. App. 128, 
147 (1997). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where the veteran claims 
entitlement to service connection for PTSD due to an in-
service personal assault "alternate sources" may provide 
credible supporting evidence of in-service personal assault.  
These alternate sources include statements from confidants or 
family members, copies of diaries or journals, or behavior 
changes documented or observed at the time of the incident.  
See Patton v. West, 12 Vet. App. 272 (1999).  

After reviewing the record on appeal, the Board finds that 
the veteran has submitted "credible supporting evidence" 
that the claimed in-service sexual assault occurred.  
Specifically, the veteran has submitted September 2004 
affidavit from J.L.C., his former squad leader.  In his 
affidavit, J.L.C. indicated that in late 1977 or early 1978, 
the veteran confided that he had been sexually assaulted by a 
superior.  
The veteran has also submitted statements from several 
individuals who knew him before and after service.  These 
individuals indicated that the veteran appeared to be a 
different person after service in that he became moody, 
withdrawn, and depressed.  

In addition, the veteran contends that the record contains 
evidence of behavior changes following the assault.  In that 
regard, the Board observes that the veteran's service 
personnel records show that he received several nonjudicial 
punishments (Article 15's) beginning in 1977 for offenses 
such as sleeping on post, being absent without leave, failing 
to report at the prescribed time to his appointed place of 
duty, and willfully disobeying a lawful order.  

Moreover, the veteran's service medical records show that he 
was seen in October 1977 in connection with his complaints of 
having difficulty getting along with others.  The veteran was 
diagnosed as having situational reaction and therapy was 
recommended.  At his September 1978 military discharge 
medical examination, the veteran reported a history of 
depression and excessive worry.  

Based on the foregoing, the Board finds as a matter 
preliminary to the adjudication of this claim that the 
veteran has submitted sufficient "credible supporting 
evidence" that the claimed in-service sexual assault 
occurred.  

Reasons for remand

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, VA is to obtain a medical opinion as 
to whether there is a nexus between that disability and his 
active service, under 38 U.S.C.A. 
§ 5103A.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159 (2005).  

In this case, as set forth above, the record contains 
evidence of an in-service stressor, namely a sexual assault.  
In addition, the record contains VA clinical records showing 
that the veteran has received treatment for PTSD.  However, 
there exist psychiatric diagnoses other than PTSD (including 
personality disorder), and there are of record other possible 
causes for the veteran's psychiatric problems (such as 
domestic relations problems and a history of substance 
abuse).  

The veteran has not yet been afforded a VA medical 
examination in connection with his claim.  Under the 
circumstances of this case a remand is necessary.  

In view of the foregoing, this matter is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should schedule the veteran for a 
VA psychiatric examination.  The 
veteran's VA claims folder should be 
provided to the examiner for review in 
connection with the examination.  The 
examiner should 
provide a diagnosis of any identified 
psychiatric disorders.  If PTSD is not 
present, this should be specifically 
discussed.  If PTSD is present, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran currently has PTSD as a 
result of the in-service sexual assault, 
the existence of which should be assumed 
by the examiner.   

If the examiner deems that psychological 
testing is necessary, either before or 
after the interview with the veteran, 
this should be accomplished.  A report of 
the examination should be associated with 
the veteran's VA claims folder. 

2.  Thereafter, VBA should readjudicate 
the issue on appeal, considering all the 
evidence of record.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


